Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “recognizing in the interface module, via a recognition device, whether the virtual addresses are present in the received virtual configuration file; 
          triggering a signal upon recognizing that the virtual addresses are present in the received virtual configuration file to ensure that the virtual configuration file is adopted and is stored in a non-volatile manner in a configuration store within the interface module;” in combination with other recited elements in independent claim 1. 

3.       Zielinski et al. (U.S. Patent Application Pub. No: 20170331929 A1), the closest prior art of record, teaches a device has a communication interface for connecting the field device to a communication network link. Zielinski discloses a device application unit converts a process measurement to parameterized data or parameterized data to a physical action. Zielinski suggests a first communication unit is associated with a first communication protocol that performs communications through the link by using the first protocol. Zielinski further discloses   a second communication unit is associated with a second communication protocol different from the first protocol that performs communications through the link using the second protocol.

            triggering a signal upon recognizing that the virtual addresses are present in the received virtual configuration file to ensure that the virtual configuration file is adopted and is stored in a non-volatile manner in a configuration store within the interface module;”

4.      Lessmann (U.S. Patent Application Pub. No: 20140341220 A1) teaches an adapter has first and second Ethernet-interfaces connected with a real-time profinet network. Lessmann discloses a third Ethernet-interface is provided for exchanging data packets. Lessmann suggests a preselector is connected with a switch, an input/output interface and the third interface. Lessmann further discloses the preselector is designed for dividing real-time data packets and non-real time data packets based on predetermined configuration and for transmitting the data packets between the switch and input/output interface and/or the third interface. 
However, Lessmann doesn’t teach “recognizing in the interface module, via a recognition device, whether the virtual addresses are present in the received virtual configuration file; 
            triggering a signal upon recognizing that the virtual addresses are present in the received virtual configuration file to ensure that the virtual configuration file is adopted and is stored in a non-volatile manner in a configuration store within the interface module;”

5.      Therefore, the prior art of record doesn’t teach or render obvious “recognizing in the interface module, via a recognition device, whether the virtual addresses are present in the received virtual configuration file; 
            triggering a signal upon recognizing that the virtual addresses are present in the received virtual configuration file to ensure that the virtual configuration file is adopted and is stored in a non-volatile manner in a configuration store within the interface module;” including other elements as recited in independent claim 1. 

6.       Independent claim 7 recites limitations similar to those noted above for independent claim1 is considered allowable for the same reasons noted above for claim 1. 
   
7.       Dependent claims 2-6 and 8-10 recites limitations similar to those noted above for independent claims 1 and 7 are considered allowable for the same reasons noted above for claims 1 and 7.  
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



                                       Conclusion 
           RELEVANT ART CITED BY THE EXAMINER

           References Considered Pertinent but not relied upon
        BEYER et al. (US Patent Application Pub. No: 20130254450 A1) teaches an interface device for exchanging data between a first bus system and a second bus system, wherein an input/output device is connectable to the second bus system and within the input/output device includes an addressable slot and an 
addressable subslot for output or acceptance of input/output data to optimize the consistent exchange of the data between the bus systems. BEYER discloses a data transfer device including a transfer memory is connected via the control device and a list storage device in which a data structure for addressing the data for the input/output device is stored, and wherein the data structure is predetermined for a plurality of subslots in a telegram format of the telegrams of the first bus system.

       Zheng et al. (US Patent Application Pub. No: 20130097403 A1) teaches a memory system includes an address mapping circuit and the address mapping circuit receives an input memory address having a first set of address bits. Zheng discloses the address mapping circuit applies a logic function to the input memory address to generate a mapped memory address. Zheng suggests the logic function uses at least a subset of the first set of address bits in two separate operations that respectively determine two portions of the mapped memory address. 

/GETENTE A YIMER/Primary Examiner, Art Unit 2181